Name: Commission Implementing Decision (EU) 2018/1841 of 16 November 2018 excluding from European Union financing certain expenditure incurred by the Member States under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2018) 7424)
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  economic geography;  EU finance
 Date Published: 2018-11-23

 23.11.2018 EN Official Journal of the European Union L 298/34 COMMISSION IMPLEMENTING DECISION (EU) 2018/1841 of 16 November 2018 excluding from European Union financing certain expenditure incurred by the Member States under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2018) 7424) (Only the Croatian, Czech, Dutch, English, French, German, Greek, Hungarian, Italian, Polish, Portuguese, Romanian, Slovak, Spanish and Swedish texts are authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (1), and in particular Article 52 thereof, After consulting the Committee on the Agricultural Funds, Whereas: (1) In accordance with Article 31 of Council Regulation (EC) No 1290/2005 (2) and as from 1 January 2015 in accordance with Article 52 of Regulation (EU) No 1306/2013 the Commission is to carry out the necessary verifications, communicate to the Member States the results of those verifications, take note of the comments of the Member States, initiate a bilateral discussion so that an agreement may be reached with the Member States in question, and formally communicate its conclusions to them. (2) The Member States have had an opportunity to request the launch of a conciliation procedure. That opportunity has been used in some cases and the reports issued on the outcome have been examined by the Commission. (3) In accordance with Regulation (EU) No 1306/2013, only agricultural expenditure which has been incurred in a way that has not infringed Union law may be financed. (4) In the light of the verifications carried out, the outcome of the bilateral discussions and the conciliation procedures, part of the expenditure declared by the Member States does not fulfil this requirement and cannot, therefore, be financed under the EAGF and the EAFRD. (5) The amounts that are not recognised as being chargeable to the EAGF and the EAFRD should be indicated. Those amounts do not relate to expenditure incurred more than 24 months before the Commission's written notification of the results of the verifications to the Member States. (6) The amounts excluded from Union financing by the present Decision should also take into account any reductions or suspensions in accordance with Article 41 of Regulation (EU) No 1306/2013 due to the fact that such reductions or suspensions are of a provisional nature and without prejudice to decisions taken pursuant to Articles 51 or 52 of that Regulation. (7) As regards the cases covered by this decision, the assessment of the amounts to be excluded on grounds of non-compliance with Union law was notified by the Commission to the Member States in a summary report on the subject (3). (8) This Decision is without prejudice to any financial conclusions that the Commission may draw from the judgments of the Court of Justice of the European Union in cases pending on 21 September 2018, HAS ADOPTED THIS DECISION: Article 1 The amounts set out in the Annex and related to expenditure incurred by the Member States' accredited paying agencies and declared under the EAGF or the EAFRD shall be excluded from Union financing. Article 2 This Decision is addressed to the Kingdom of Belgium, the Czech Republic, the Federal Republic of Germany, Ireland, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Republic of Croatia, the Italian Republic, Hungary, the Republic of Austria, the Republic of Poland, the Portuguese Republic, Romania, the Slovak Republic, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 16 November 2018. For the Commission Phil HOGAN Member of the Commission (1) OJ L 347, 20.12.2013, p. 549. (2) Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (OJ L 209, 11.8.2005, p. 1). (3) Ares(2018)5554158 ANNEX Decision: 58 Budget Item: 05040501 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact HU Cross-compliance 2010 Reimbursement following judgment in case T-505/15 FLAT RATE 2,00 % EUR 12 689,17 0,00 12 689,17 Cross-compliance 2011 Reimbursement following judgment in case T-505/15 FLAT RATE 2,00 % EUR 40 798,58 0,00 40 798,58 Total HU: EUR 53 487,75 0,00 53 487,75 Currency Amount Deductions Financial Impact EUR 53 487,75 0,00 53 487,75 Budget Item: 05070107 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact CZ Wine - Restructuring 2010 Reimbursement following judgment in case C-4/17P ONE OFF EUR 690 350,42 0,00 690 350,42 Wine - Restructuring 2011 Reimbursement following judgment in case C-4/17P ONE OFF EUR 865 307,63 0,00 865 307,63 Wine - Restructuring 2012 Reimbursement following judgment in case C-4/17P ONE OFF EUR 567 540,99 0,00 567 540,99 Total CZ: EUR 2 123 199,04 0,00 2 123 199,04 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact HU Cross-compliance 2010 Reimbursement following judgment in case T-505/15 FLAT RATE 2,00 % EUR 331 308,92 0,00 331 308,92 Cross-compliance 2011 Reimbursement following judgment in case T-505/15 FLAT RATE 2,00 % EUR 169 536,16 0,00 169 536,16 Total HU: EUR 500 845,08 0,00 500 845,08 Currency Amount Deductions Financial Impact EUR 2 624 044,12 0,00 2 624 044,12 Budget Item: 6701 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact AT Certification 2016 CEB/2017/002/AT export refunds debt management ONE OFF EUR  560 013,80 0,00  560 013,80 Entitlements 2016 Deficiency regarding active farmer status under Art. 9(2) of R.1307/2013 - BPS ONE OFF EUR  11 131,04 0,00  11 131,04 Entitlements 2017 Deficiency regarding active farmer status under Art. 9(2) of R.1307/2013 - BPS ESTIMATED BY PERCENTAGE 0,47 % EUR  342 311,27 0,00  342 311,27 Decoupled Direct Aids 2016 Deficiency regarding active farmer status under Art. 9(2) of R.1307/2013 - Greening ONE OFF EUR  9 144,07 0,00  9 144,07 Decoupled Direct Aids 2017 Deficiency regarding active farmer status under Art. 9(2) of R.1307/2013 - Greening & YF ESTIMATED BY PERCENTAGE 0,47 % EUR  161 606,01 0,00  161 606,01 Voluntary Coupled Support 2017 Deficiency regarding active farmer status under Art. 9(2) of R.1307/2013 - VCS ESTIMATED BY PERCENTAGE 0,47 % EUR  6 670,62 0,00  6 670,62 Entitlements 2016 Value of PE allocated in 2015 too high - Art (26) of R.1307/2013 - Impact on BPS ONE OFF EUR  153 513,73 0,00  153 513,73 Entitlements 2017 Value of PE allocated in 2015 too high - Art (26) of R.1307/2013 - Impact on BPS ONE OFF EUR  108 909,33 0,00  108 909,33 Decoupled Direct Aids 2016 Value of PE allocated in 2015 too high - Art (26) of R.1307/2013 - Impact on Greening ONE OFF EUR  69 228,19 0,00  69 228,19 Decoupled Direct Aids 2017 Value of PE allocated in 2015 too high - Art (26) of R.1307/2013 - Impact on Greening ONE OFF EUR  49 113,49 0,00  49 113,49 Total AT: EUR  1 471 641,55 0,00  1 471 641,55 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact BE Certification 2016 Known error ONE OFF EUR  1 146 110,05 0,00  1 146 110,05 Certification 2016 MLE EAGF IACS for FY 2016 ESTIMATED BY AMOUNT EUR  503 815,42 0,00  503 815,42 Certification 2016 MLE EAGF NON-IACS for FY 2016 ESTIMATED BY AMOUNT EUR  24 246,22 0,00  24 246,22 Total BE: EUR  1 674 171,69 0,00  1 674 171,69 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact DE Certification 2016 EAGF - audit case no 24 ONE OFF EUR  130,09 0,00  130,09 Certification 2016 EAGF - audit case no 31 ONE OFF EUR  169,23 0,00  169,23 Certification 2016 EAGF - audit case no 4 ONE OFF EUR  413,58 0,00  413,58 Total DE: EUR  712,90 0,00  712,90 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact ES Certification 2016 EAGF random errors ONE OFF EUR  15 926,15 0,00  15 926,15 Certification 2016 Known error EAGF ONE OFF EUR  51,52 0,00  51,52 Decoupled Direct Aids 2016 Late classical controls - claim year 2015 ONE OFF EUR  28 661,51 0,00  28 661,51 Certification 2016 Random errors EAGF ONE OFF EUR  155 560,07 0,00  155 560,07 Decoupled Direct Aids 2016 Risk based sample - CwRS CY2015 FLAT RATE 5,00 % EUR  194 370,47 0,00  194 370,47 Decoupled Direct Aids 2017 Risk based sample - CwRS CY2016 FLAT RATE 5,00 % EUR  131 651,65 0,00  131 651,65 Total ES: EUR  526 221,37 0,00  526 221,37 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact FR Voluntary Coupled Support 2016 CY 2015 - Measure 7, 30 and 24 ONE OFF EUR  6 287 259,89 0,00  6 287 259,89 Voluntary Coupled Support 2017 CY 2016 - VCS M30 ONE OFF EUR  31 114,24 0,00  31 114,24 Voluntary Coupled Support 2017 CY 2016 - VCS M7 ONE OFF EUR  28 400 982,41 0,00  28 400 982,41 Cross-compliance 2014 DP (SMR 1, 2, 5 not checked) FLAT RATE 2,00 % EUR  15 559 062,85  403 995,73  15 155 067,12 Cross-compliance 2013 Wine (SMR 1, 2, 5 not checked) FLAT RATE 2,00 % EUR  146 334,72 0,00  146 334,72 Total FR: EUR  50 424 754,11  403 995,73  50 020 758,38 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact GB Cross-compliance 2015 DP - CY 2014 - Deficient OTSC FLAT RATE 2,00 % EUR  3 864 246,24  77 151,09  3 787 095,15 Cross-compliance 2016 DP - CY 2015 - Deficient OTSC FLAT RATE 2,00 % EUR  3 820 007,23  1 269 622,79  2 550 384,44 Cross-compliance 2017 DP CY 2016 FLAT RATE 2,00 % EUR  3 881 716,38  1 261 994,04  2 619 722,34 Total GB: EUR  11 565 969,85  2 608 767,92  8 957 201,93 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact GR Entitlements 2017 Active farmer requirement - connected companies - CY 2016 ONE OFF EUR  19 734,00 0,00  19 734,00 Entitlements 2016 CY 2015 - farmers receiving PE from NR on the basis of area leased in 2010 - BPS FLAT RATE 10,00 % EUR  45 625,62 0,00  45 625,62 Decoupled Direct Aids 2016 CY 2015 - Farmers receiving PE from NR on the basis of area leased in 2010 - GREENING FLAT RATE 10,00 % EUR  21 809,05 0,00  21 809,05 Decoupled Direct Aids 2016 CY 2015 - Farmers receiving PE from NR on the basis of area leased in 2010 - YF FLAT RATE 10,00 % EUR  1 147,73 0,00  1 147,73 Entitlements 2016 CY 2015 - Farmers who did not declare sufficient eligible area for conversion - BPS ONE OFF EUR  23 681,89 0,00  23 681,89 Decoupled Direct Aids 2016 CY 2015 - Farmers who did not declare sufficient eligible land for conversion - GREENING ONE OFF EUR  11 319,95 0,00  11 319,95 Entitlements 2017 CY 2016 - Farmers receiving PE from NR on the basis of area leased in 2010 - BPS FLAT RATE 10,00 % EUR  47 341,78 0,00  47 341,78 Decoupled Direct Aids 2017 CY 2016 - Farmers receiving PE from NR on the basis of area leased in 2010 - GREENING FLAT RATE 10,00 % EUR  23 339,50 0,00  23 339,50 Entitlements 2017 CY 2016 - Farmers who did not declare sufficient eligible land for conversion - BPS ONE OFF EUR  19 336,09 0,00  19 336,09 Decoupled Direct Aids 2017 CY 2016 - Farmers who did not declare sufficient eligible land for conversion - GREENING ONE OFF EUR  9 532,69 0,00  9 532,69 Decoupled Direct Aids 2016 Weaknesses in LPIS Update FLAT RATE 2,00 % EUR  12 342 563,07 0,00  12 342 563,07 Decoupled Direct Aids 2017 Weaknesses in LPIS Update FLAT RATE 2,00 % EUR  12 060 282,13 0,00  12 060 282,13 Decoupled Direct Aids 2017 Weakness in Greening controls ONE OFF EUR  385,10  134,79  250,31 Decoupled Direct Aids 2016 Weakness in the OTSC control of parcels BPS ONE OFF EUR  541 695,17  189 593,31  352 101,86 Decoupled Direct Aids 2017 Weakness in the OTSC control of parcels BPS ONE OFF EUR  148 063,37  51 822,18  96 241,19 Total GR: EUR  25 315 857,14  241 550,28  25 074 306,86 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact HR Clearance of Accounts - Financial Clearance 2016 Errors identified by the CB in the context of financial clearance (EAGF) ONE OFF EUR  106,70 0,00  106,70 Total HR: EUR  106,70 0,00  106,70 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact HU Certification 2016 EAGF - Financial error ONE OFF EUR  354 521,31 0,00  354 521,31 Certification 2014 EAGF - Known error (FY2014) ONE OFF EUR  411 055,08 0,00  411 055,08 Certification 2015 EAGF - Known error (FY2015) ONE OFF EUR  229 160,00 0,00  229 160,00 Total HU: EUR  994 736,39 0,00  994 736,39 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact IT Certification 2016 Known errors for EAGF identified by the CB ONE OFF EUR  58 736,48 0,00  58 736,48 Total IT: EUR  58 736,48 0,00  58 736,48 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact PL Fruit and Vegetables - Exceptional support measures 2015 Deficiency 1 in the checks to establish eligibility of the aid (key control): aid paid directly to PO members ONE OFF EUR  862 313,80 0,00  862 313,80 Fruit and Vegetables - Exceptional support measures 2016 Deficiency 1 in the checks to establish eligibility of the aid (key control): aid paid directly to PO members ONE OFF EUR  626 391,41 0,00  626 391,41 Fruit and Vegetables - Exceptional support measures 2015 Deficiency 2 in the checks to establish eligibility of the aid (key control): change of operation after notification. R. 932.2014 only. ONE OFF EUR  1 225 249,40 0,00  1 225 249,40 Fruit and Vegetables - Pre-recognised Producer Groups 2015 Known error in the EAGF non-IACS population ONE OFF EUR  20 800 842,75  20 800 842,75 0,00 Total PL: EUR  23 514 797,36  20 800 842,75  2 713 954,61 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact PT Cross-compliance 2014 DP - CY 2013 - Deficient checks of SMRs 2, 7, 8, 9, 11, 12, 16-18 - Missing GAEC Crop rotation - Tolerances and leniency of the sanctioning system FLAT RATE 5,00 % EUR  378 534,63  1 984,14  376 550,49 Cross-compliance 2015 DP - CY 2014 - Deficient checks of SMRs 2, 9, 11, 12, 16-18 - Missing GAEC Crop rotation - Tolerances and leniency of the sanctioning system FLAT RATE 5,00 % EUR  3 117 345,35  103 874,64  3 013 470,71 Cross-compliance 2016 DP - CY 2015 - Deficient checks of SMRs 2, 9, 11, 12, 16-18 - Tolerances and leniency of the sanctioning system FLAT RATE 5,00 % EUR  3 042 569,54  78 338,31  2 964 231,23 Cross-compliance 2017 DP - CY 2016 - Tolerances and leniency of the sanctioning system ONE OFF EUR  152 766,08 0,00  152 766,08 Cross-compliance 2014 Wine - CY 2015 - Deficient checks of SMRs 2, 9, 11, 12, 16-18 - Tolerances and leniency of the sanctioning system FLAT RATE 5,00 % EUR  215 486,92  4 309,74  211 177,18 Cross-compliance 2015 Wine - CY 2015 - Deficient checks of SMRs 2, 9, 11, 12, 16-18 - Tolerances and leniency of the sanctioning system FLAT RATE 5,00 % EUR  35 761,53  715,23  35 046,30 Total PT: EUR  6 942 464,05  189 222,06  6 753 241,99 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact SE Fruit and Vegetables - Operational programmes incl withdrawals 2015 Absence and one off FLAT RATE 5,00 % EUR  219 136,75  36 866,25  182 270,50 Fruit and Vegetables - Operational programmes incl withdrawals 2015 Absence and one off ONE OFF EUR  737 325,02 0,00  737 325,02 Fruit and Vegetables - Operational programmes incl withdrawals 2016 Absence and one off FLAT RATE 5,00 % EUR  235 899,86  36 510,52  199 389,34 Fruit and Vegetables - Operational programmes incl withdrawals 2016 Absence and one off ONE OFF EUR  730 210,41 0,00  730 210,41 Fruit and Vegetables - Operational programmes incl withdrawals 2017 Absence and one off FLAT RATE 5,00 % EUR  138 560,74  4 203,58  134 357,16 Fruit and Vegetables - Operational programmes incl withdrawals 2017 Absence and one off ONE OFF EUR  84 071,64 0,00  84 071,64 Total SE: EUR  2 145 204,42  77 580,35  2 067 624,07 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact SK Cross-compliance 2015 DP - CY 2014 - Deficient scope of checks of GAEC 5 FLAT RATE 5,00 % EUR  14 259,15  42,85  14 216,30 Cross-compliance 2015 DP - CY 2014 - Leniency of the sanctioning system ONE OFF EUR  1 063 858,34 0,00  1 063 858,34 Cross-compliance 2016 DP - CY 2015 - Deficient scope of checks of GAEC 5 FLAT RATE 5,00 % EUR  5 536,83  38,61  5 498,22 Cross-compliance 2016 DP - CY 2015 - Leniency of the sanctioning system ONE OFF EUR  1 176 670,25 0,00  1 176 670,25 Cross-compliance 2017 DP - CY 2016 - Deficient scope of checks of GAEC 5 FLAT RATE 5,00 % EUR  9 990,33  87,11  9 903,22 Cross-compliance 2017 DP - CY 2016 - Leniency of the sanctioning system ONE OFF EUR  1 407 765,37 0,00  1 407 765,37 Total SK: EUR  3 678 080,27  168,57  3 677 911,70 Currency Amount Deductions Financial Impact EUR  128 313 454,28  24 322 127,66  103 991 326,62 Budget Item: 6711 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact AT Rural Development EAFRD measures subject to IACS 2016 Deficiency regarding active farmer status under Art. 9(2) of R.1307/2013 - EAFRD ONE OFF EUR  7 474,30 0,00  7 474,30 Rural Development EAFRD measures subject to IACS 2017 Deficiency regarding active farmer status under Art. 9(2) of R.1307/2013 - EAFRD ESTIMATED BY PERCENTAGE 0,47 % EUR  201 955,26 0,00  201 955,26 Total AT: EUR  209 429,56 0,00  209 429,56 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact BE Certification 2016 Known error EARDF for FY 2016 ONE OFF EUR  630 956,00 0,00  630 956,00 Certification 2016 MLE EARDF IACS FOR FY 2016 ESTIMATED BY AMOUNT EUR  24 973,87 0,00  24 973,87 Certification 2016 MLE EARDF NON-IACS FOR FY 2016 ESTIMATED BY AMOUNT EUR  430,80 0,00  430,80 Total BE: EUR  656 360,67 0,00  656 360,67 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact DE Rural Development EAFRD Axis 4 LEADER (2007-2013) 2013 1a-Individual error in public procurement (File 2) - Calculated correction (10 %) ONE OFF EUR  981,31 0,00  981,31 Rural Development EAFRD Axis 4 LEADER (2007-2013) 2014 1a-Individual error in public procurement (File 2) - Calculated correction (10 %) ONE OFF EUR  1 552,36 0,00  1 552,36 Rural Development EAFRD Leader 2015 1b-Individual error in public procurement (File 2) - Calculated correction (10 %) ONE OFF EUR  1 672,70 0,00  1 672,70 Rural Development EAFRD Axis 4 LEADER (2007-2013) 2010 2a-Individual error in public procurement (File 7) - Calculated correction (10 %) ONE OFF EUR  2 568,80 0,00  2 568,80 Rural Development EAFRD Axis 4 LEADER (2007-2013) 2011 2a-Individual error in public procurement (File 7) - Calculated correction (10 %) ONE OFF EUR  2 115,88 0,00  2 115,88 Rural Development EAFRD Axis 4 LEADER (2007-2013) 2012 2a-Individual error in public procurement (File 7) - Calculated correction (10 %) ONE OFF EUR  902,46 0,00  902,46 Rural Development EAFRD Axis 4 LEADER (2007-2013) 2013 2a-Individual error in public procurement (File 7) - Calculated correction (10 %) ONE OFF EUR  902,46 0,00  902,46 Rural Development EAFRD Axis 4 LEADER (2007-2013) 2014 2a-Individual error in public procurement (File 7) - Calculated correction (10 %) ONE OFF EUR  1 216,80 0,00  1 216,80 Rural Development EAFRD Leader 2015 2a-Individual error in public procurement (File 7) - Calculated correction (10 %) ONE OFF EUR  1 401,01 0,00  1 401,01 Rural Development EAFRD Axis 4 LEADER (2007-2013) 2014 3a-Deficiencies in administrative checks on public procurement FLAT RATE 3,00 % EUR  69 095,14 0,00  69 095,14 Rural Development EAFRD Leader 2015 3b-Deficiencies in administrative checks on public procurement FLAT RATE 3,00 % EUR  559 669,26  1 557,83  558 111,43 Rural Development EAFRD Leader 2016 3b-Deficiencies in administrative checks on public procurement FLAT RATE 3,00 % EUR  365 056,56  6 266,59  358 789,97 Certification 2016 EAFRD IACS - audit case no 11 ONE OFF EUR  607,28 0,00  607,28 Certification 2016 EAFRD IACS - audit case no 129 ONE OFF EUR  16 831,09 0,00  16 831,09 Certification 2016 EAFRD IACS - audit case no 6 ONE OFF EUR  477,71 0,00  477,71 Certification 2016 EAFRD IACS - audit case no 71 ONE OFF EUR  119,73 0,00  119,73 Certification 2016 EAFRD non-IACS - audit case no 2 ONE OFF EUR  35 831,00 0,00  35 831,00 Certification 2016 EAFRD non-IACS - audit case no 27 ONE OFF EUR  4 396,50 0,00  4 396,50 Certification 2016 EAFRD non-IACS - audit case no 34 ONE OFF EUR  1 432,51 0,00  1 432,51 Certification 2016 EAFRD non-IACS - audit case no 43 ONE OFF EUR  23 887,00 0,00  23 887,00 Certification 2016 EAFRD non-IACS - audit case no 51 ONE OFF EUR  848,29 0,00  848,29 Total DE: EUR  1 091 565,85  7 824,42  1 083 741,43 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact ES Rural Development EAFRD investment - private beneficiaries 2016 Deficiencies in checks of the reasonableness of the costs for M123 (FY2016 transitional) FLAT RATE 5,00 % EUR  2 229,43 0,00  2 229,43 Rural Development EAFRD investment - private beneficiaries 2015 Deficiencies in the evaluation of the reasonableness of the costs for M123 (FY 2015) FLAT RATE 5,00 % EUR  126 999,41 0,00  126 999,41 Rural Development EAFRD investment - private beneficiaries 2015 Deficiencies in the evaluation of the reasonableness of the costs for M123 (FY2016) FLAT RATE 5,00 % EUR  17 905,78 0,00  17 905,78 Certification 2016 EAFRD known errors ONE OFF EUR  46 723,27 0,00  46 723,27 Rural Development EAFRD investment - private beneficiaries 2016 Insufficient quality of expost checks (M121) ONE OFF EUR  33 740,92 0,00  33 740,92 Certification 2016 Known errors for EAFRD - EUR 56 200,38 ONE OFF EUR  56 200,38 0,00  56 200,38 Certification 2016 MLE for EAFRD EUR 17 124,08 ESTIMATED BY AMOUNT EUR  17 124,08 0,00  17 124,08 Certification 2016 random errors EAFRD ONE OFF EUR  2 390,50 0,00  2 390,50 Rural Development EAFRD investment - private beneficiaries 2015 Verfication of the payment claim ONE OFF EUR  91 814,57 0,00  91 814,57 Total ES: EUR  395 128,34 0,00  395 128,34 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact FR Certification 2016 CEB/2017/046/FR - extrapolated error in EAFRD ESTIMATED BY AMOUNT EUR  1 768,57 0,00  1 768,57 Certification 2016 CEB/2017/046/FR - known errors in EAFRD ONE OFF EUR  27 977,00 0,00  27 977,00 Cross-compliance 2013 RD (SMR 1, 2, 5 not checked) FLAT RATE 2,00 % EUR  532 897,40  489 608,41  43 288,99 Cross-compliance 2014 RD (SMR 1, 2, 5 not checked) FLAT RATE 2,00 % EUR  668 690,92 0,00  668 690,92 Total FR: EUR  1 231 333,89  489 608,41  741 725,48 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact GB Rural Development EAFRD investment - private beneficiaries 2015 Lack of audit trail in relation to in-situ visits - FY2015 - Measure 216 FLAT RATE 3,00 % EUR  10 380,46 0,00  10 380,46 Rural Development EAFRD forestry measures 2015 Lack of audit trail in relation to in-situ visits - FY2015 - Measure 221. FLAT RATE 10,00 % EUR  13 254,64 0,00  13 254,64 Rural Development EAFRD forestry measures 2015 Lack of audit trail in relation to in-situ visits - FY2015 - Measure 227. FLAT RATE 10,00 % EUR  148 643,71 0,00  148 643,71 Rural Development EAFRD investment - private beneficiaries 2016 Lack of audit trail in relation to in-situ visits - FY2016 - Measure 216 paid under M04 of the new programming period. FLAT RATE 3,00 % EUR  7 565,26 0,00  7 565,26 Rural Development EAFRD investment - private beneficiaries 2017 Lack of audit trail in relation to in-situ-visits - FY2017 - Measure 216 paid under M04 of the new programming period. FLAT RATE 3,00 % EUR  726,75 0,00  726,75 Rural Development EAFRD measures subject to IACS 2016 M10: Lack of systematic cross-checks against animal databases to assess the requirement on livestock density and lack of livestock assessment on the spot - CY2015 FLAT RATE 10,00 % EUR  476 492,21 0,00  476 492,21 Rural Development EAFRD measures subject to IACS 2016 M14: Lack of systematic cross-checks against animal databases to assess the requirement on livestock density, lack of livestock assessment on the spot and penalty system not compliant - CY2015 FLAT RATE 10,00 % EUR  20 700,00 0,00  20 700,00 Rural Development EAFRD forestry measures 2016 M221/M08: Lack of administrative check regarding the income-foregone payments - CY2015 FLAT RATE 10,00 % EUR  23 435,00 0,00  23 435,00 Rural Development EAFRD forestry measures 2017 M221/M08: Lack of administrative check regarding the income-foregone payments CY2016 FLAT RATE 10,00 % EUR  23 435,00 0,00  23 435,00 Cross-compliance 2014 RD - CY 2014 - Deficient OTSC FLAT RATE 2,00 % EUR  501 789,15 0,00  501 789,15 Cross-compliance 2015 RD - CY 2014 - Deficient OTSC FLAT RATE 2,00 % EUR  397 720,77 0,00  397 720,77 Cross-compliance 2015 RD - CY 2015 - Deficient OTSC FLAT RATE 2,00 % EUR  253 812,96  257,81  253 555,15 Cross-compliance 2016 RD - CY 2015 - Deficient OTSC FLAT RATE 2,00 % EUR  410 094,33 0,00  410 094,33 Rural Development EAFRD investment - private beneficiaries 2015 Self-declaration for payments including VAT - FY2015 - Measure 216. ONE OFF EUR  88 233,89 0,00  88 233,89 Total GB: EUR  2 376 284,13  257,81  2 376 026,32 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact GR Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 LPIS weakness ONE OFF EUR  2 397 552,06 0,00  2 397 552,06 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 LPIS weakness ONE OFF EUR  805 546,96 0,00  805 546,96 Total GR: EUR  3 203 099,02 0,00  3 203 099,02 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact HR Rural Development EAFRD measures subject to IACS 2016 Appropriate checks to ensure that application fulfil all eligibility criteria as laid down in the EU legislation and in the RDP of the Member State or region (M10 - M11 - CY2015 and 2016 - FY2016) ONE OFF EUR  101 099,73  45 886,85  55 212,88 Clearance of Accounts - Financial Clearance 2016 Known error detected by CB in the context of financial clearance (EAFRD IACS) ONE OFF EUR  53 125,78 0,00  53 125,78 Total HR: EUR  154 225,51  45 886,85  108 338,66 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact HU Certification 2016 EAFRD - Financial error ONE OFF EUR  50,02 0,00  50,02 Certification 2016 EAFRD - Known error ONE OFF EUR  419 402,55 0,00  419 402,55 Rural Development EAFRD investment - private beneficiaries 2015 Incompliances with respect to the public procurement rules ESTIMATED BY PERCENTAGE 0,10 % EUR  2 117,92  2 117,92 0,00 Rural Development EAFRD investment - public beneficiaries 2015 Incompliances with respect to the public procurement rules ESTIMATED BY PERCENTAGE 0,10 % EUR  15 280,22  15 280,22 0,00 Rural Development EAFRD Measures with flat-rate support 2015 Incompliances with respect to the public procurement rules ESTIMATED BY PERCENTAGE 0,10 % EUR  12 762,94  12 762,94 0,00 Rural Development EAFRD investment - private beneficiaries 2016 Incompliances with respect to the public procurement rules ESTIMATED BY PERCENTAGE 0,10 % EUR  846,96  838,29  8,67 Rural Development EAFRD investment - public beneficiaries 2016 Incompliances with respect to the public procurement rules ESTIMATED BY PERCENTAGE 0,10 % EUR  68 740,57  11 603,59  57 136,98 Rural Development EAFRD Measures with flat-rate support 2016 Incompliances with respect to the public procurement rules ESTIMATED BY PERCENTAGE 0,10 % EUR  15 242,66  3 610,66  11 632,00 Rural Development EAFRD investment - private beneficiaries 2017 Incompliances with respect to the public procurement rules ESTIMATED BY PERCENTAGE 0,10 % EUR  179,34 0,00  179,34 Rural Development EAFRD investment - public beneficiaries 2017 Incompliances with respect to the public procurement rules ESTIMATED BY PERCENTAGE 0,10 % EUR  249,97 0,00  249,97 Rural Development EAFRD Measures with flat-rate support 2017 Incompliances with respect to the public procurement rules ESTIMATED BY PERCENTAGE 0,10 % EUR  22,75 0,00  22,75 Total HU: EUR  534 895,90  46 213,62  488 682,28 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact IE Certification 2016 FINANCIAL ERRORS DETECTED BY THE CB ONE OFF EUR  289 762,08 0,00  289 762,08 Total IE: EUR  289 762,08 0,00  289 762,08 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact IT Rural Development EAFRD measures subject to IACS 2016 Absence of evidence of the calculation of livestock density during on-the-spot checks - FY2016 - Measure 10 - Operation 10.1.1. FLAT RATE 2,00 % EUR  16 181,19 0,00  16 181,19 Rural Development EAFRD measures subject to IACS 2017 Absence of evidence of the calculation of livestock density during on-the-spot checks - FY2016 - Measure 10 - Operation 10.1.1. FLAT RATE 2,00 % EUR  15 722,34 0,00  15 722,34 Rural Development EAFRD measures subject to IACS 2016 Absence of evidence of the calculation of livestock density during on-the-spot checks - FY2016 - Measure 10 - Operation 10.1.2. FLAT RATE 2,00 % EUR  11 965,46 0,00  11 965,46 Rural Development EAFRD measures subject to IACS 2017 Absence of evidence of the calculation of livestock density during on-the-spot checks - FY2016 - Measure 10 - Operation 10.1.2. FLAT RATE 2,00 % EUR  11 626,16 0,00  11 626,16 Rural Development EAFRD measures subject to IACS 2016 Absence of evidence of the calculation of livestock density during on-the-spot checks - FY2016 - Measure 10 - Operation 10.1.3. FLAT RATE 2,00 % EUR  2 414,45 0,00  2 414,45 Rural Development EAFRD measures subject to IACS 2017 Absence of evidence of the calculation of livestock density during on-the-spot checks - FY2016 - Measure 10 - Operation 10.1.3. FLAT RATE 2,00 % EUR  2 345,98 0,00  2 345,98 Rural Development EAFRD measures subject to IACS 2016 Absence of evidence of the calculation of livestock density during on-the-spot checks - FY2016 - Measure 11 - Operation 11.1.1. FLAT RATE 2,00 % EUR 0,00 0,00 0,00 Rural Development EAFRD measures subject to IACS 2017 Absence of evidence of the calculation of livestock density during on-the-spot checks - FY2016 - Measure 11 - Operation 11.1.1. FLAT RATE 2,00 % EUR  806,75 0,00  806,75 Rural Development EAFRD measures subject to IACS 2016 Absence of evidence of the calculation of livestock density during on-the-spot checks - FY2016 - Measure 11 - Operation 11.2.1. FLAT RATE 2,00 % EUR 0,00 0,00 0,00 Rural Development EAFRD measures subject to IACS 2017 Absence of evidence of the calculation of livestock density during on-the-spot checks - FY2016 - Measure 11 - Operation 11.2.1. FLAT RATE 2,00 % EUR  1 666,15 0,00  1 666,15 Rural Development EAFRD measures subject to IACS 2016 Absence of evidence of the calculation of livestock density during on-the-spot checks - FY2016 - Measure 13 - Operation 13.1.1. FLAT RATE 2,00 % EUR  56 267,29 0,00  56 267,29 Rural Development EAFRD measures subject to IACS 2017 Absence of evidence of the calculation of livestock density during on-the-spot checks - FY2016 - Measure 13 - Operation 13.1.1. FLAT RATE 2,00 % EUR  26 678,19 0,00  26 678,19 Total IT: EUR  145 673,96 0,00  145 673,96 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact PL Certification 2015 Financial errors in the EAFRD non-IACS population ONE OFF EUR  10 244,55 0,00  10 244,55 Total PL: EUR  10 244,55 0,00  10 244,55 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact PT Rural Development EAFRD Axis 4 LEADER (2007-2013) 2014 1-Measure 413 (sub-measures 311, 312, 313): ineligible costs for jobs to be created/maintained ONE OFF EUR  467 842,77 0,00  467 842,77 Rural Development EAFRD Leader 2015 1-Measure 413 (sub-measures 311, 312, 313): ineligible costs for jobs to be created/maintained ONE OFF EUR  1 212 190,33 0,00  1 212 190,33 Rural Development EAFRD Leader 2016 1-Measure 413 (sub-measures 311, 312, 313): ineligible costs for jobs to be created/maintained ONE OFF EUR  94 360,25 0,00  94 360,25 Rural Development EAFRD Axis 4 LEADER (2007-2013) 2014 2-Measure 413 (sub-measures 311, 312, 313, 323): deficiencies in checks on the reasonableness of costs FLAT RATE 100,00 % EUR  301 512,95 0,00  301 512,95 Rural Development EAFRD Leader 2015 2-Measure 413 (sub-measures 311, 312, 313, 323): deficiencies in checks on the reasonableness of costs FLAT RATE 100,00 % EUR  248 459,07 0,00  248 459,07 Rural Development EAFRD Leader 2016 2-Measure 413 (sub-measures 311, 312, 313, 323): deficiencies in checks on the reasonableness of costs FLAT RATE 100,00 % EUR  57 404,70 0,00  57 404,70 Certification 2015 Clearance of accounts decision for financial year 2015 and Clearance of EAFRD accounts decision related to the last execution year (16.10.2014-31.12.2015) in respect of the 2007-2013 programming period. ONE OFF EUR  15 000,61 0,00  15 000,61 Cross-compliance 2014 correction RD CY 2013 FLAT RATE 5,00 % EUR 10 380,28 0,00 10 380,28 Cross-compliance 2014 correction RD CY 2014 FLAT RATE 5,00 % EUR 22 589,96 0,00 22 589,96 Cross-compliance 2015 correction RD CY 2014 FLAT RATE 5,00 % EUR 98 204,04 0,00 98 204,04 Cross-compliance 2015 correction RD CY 2015 FLAT RATE 5,00 % EUR 33 486,89 0,00 33 486,89 Cross-compliance 2016 correction RD CY 2015 FLAT RATE 5,00 % EUR 90 178,07 0,00 90 178,07 Certification 2016 EAFRD - Clearance of accounts decision related to the last execution year (Q5 - 16.10.2014-31.12.2015) in respect of the 2007-2013 programming period. ONE OFF EUR  3 041 420,01  9 024,71  3 032 395,30 Certification 2015 Expenditure declared in the last execution year for Rural Development measure 511 which was not declared in the financial year when the actual payment was made ESTIMATED BY AMOUNT EUR  939 516,00 0,00  939 516,00 Certification 2016 Extrapolated error for the 5th quarter (Q5 - 16.10.2015-31.12.2015) of the last execution year for the EAFRD non-IACS population (EUR 63 248,59 ) ESTIMATED BY AMOUNT EUR  63 248,59  21 747,68  41 500,91 Cross-compliance 2014 RD - CY 2013 - Deficient checks of SMRs 2, 7, 8, 9, 11, 12, 16-18 - Missing GAEC Crop rotation - Tolerances and leniency of the sanctioning system FLAT RATE 5,00 % EUR  129 966,15 0,00  129 966,15 Cross-compliance 2014 RD - CY 2014 - Deficient checks of SMRs 2, 9, 11, 12, 16-18 - Missing GAEC Crop rotation - Tolerances and leniency of the sanctioning system FLAT RATE 5,00 % EUR  204 951,05 0,00  204 951,05 Cross-compliance 2015 RD - CY 2014 - Deficient checks of SMRs 2, 9, 11, 12, 16-18 - Missing GAEC Crop rotation - Tolerances and leniency of the sanctioning system FLAT RATE 5,00 % EUR  220 275,94  881,07  219 394,87 Cross-compliance 2015 RD - CY 2015 - Deficient checks of SMRs 2, 9, 11, 12, 16-18 - Tolerances and leniency of the sanctioning system FLAT RATE 5,00 % EUR  24 809,88  164,16  24 645,72 Cross-compliance 2016 RD - CY 2015 - Deficient checks of SMRs 2, 9, 11, 12, 16-18 - Tolerances and leniency of the sanctioning system FLAT RATE 5,00 % EUR  1 626 056,75 0,00  1 626 056,75 Certification 2015 The MLE for Q1-Q4 EAFRD population ESTIMATED BY AMOUNT EUR  2 849 591,00  257 376,75  2 592 214,25 Total PT: EUR  11 241 766,81  289 194,37  10 952 572,44 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact RO Rural Development EAFRD Investment - public beneficiaries 2014 Several non-compliances with the legal framework on Public Procurement ESTIMATED BY PERCENTAGE 2,44 % EUR  3 923 959,54 0,00  3 923 959,54 Rural Development EAFRD investment - private beneficiaries 2015 Several non-compliances with the legal framework on Public Procurement ESTIMATED BY PERCENTAGE 2,44 % EUR  3 280 175,58 0,00  3 280 175,58 Rural Development EAFRD investment - public beneficiaries 2015 Several non-compliances with the legal framework on Public Procurement ESTIMATED BY PERCENTAGE 2,44 % EUR  2 755 091,05 0,00  2 755 091,05 Rural Development EAFRD Measures with flat-rate support 2015 Several non-compliances with the legal framework on Public Procurement ESTIMATED BY PERCENTAGE 2,44 % EUR  260 292,18 0,00  260 292,18 Rural Development EAFRD investment - private beneficiaries 2016 Several non-compliances with the legal framework on Public Procurement ESTIMATED BY PERCENTAGE 2,44 % EUR  683 995,90 0,00  683 995,90 Rural Development EAFRD investment - public beneficiaries 2016 Several non-compliances with the legal framework on Public Procurement ESTIMATED BY PERCENTAGE 2,44 % EUR  452 827,98 0,00  452 827,98 Rural Development EAFRD Measures with flat-rate support 2016 Several non-compliances with the legal framework on Public Procurement ESTIMATED BY PERCENTAGE 2,44 % EUR  115 226,97 0,00  115 226,97 Total RO: EUR  11 471 569,20 0,00  11 471 569,20 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact SE Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2012 absence of double financing verifications FLAT RATE 10,00 % EUR  65 461,21  21 733,12  43 728,09 Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2013 absence of double financing verifications FLAT RATE 10,00 % EUR  620 898,88  15 648,02  605 250,86 Rural Development EAFRD Investment - public beneficiaries 2014 absence of double financing verifications FLAT RATE 10,00 % EUR  291 505,90  86 612,45  204 893,45 Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2013 absence of verification of the costs claims ONE OFF EUR  6 970,99 0,00  6 970,99 Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2012 absence of verification of the SME criteria and deficiencies in the application of selection criteria and in the assessment of costs reasonableness FLAT RATE 10,00 % EUR  55 086,77  18 288,81  36 797,96 Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2013 absence of verification of the SME criteria and deficiencies in the application of selection criteria and in the assessment of costs reasonableness FLAT RATE 10,00 % EUR  363 222,29 0,00  363 222,29 Rural Development EAFRD Investment - private beneficiaries 2014 absence of verification of the SME criteria and deficiencies in the application of selection criteria and in the assessment of costs reasonableness FLAT RATE 10,00 % EUR  245 246,39  72 867,78  172 378,61 Rural Development EAFRD investment - private beneficiaries 2015 absence of verification of the SME criteria and deficiencies in the application of selection criteria and in the assessment of costs reasonableness FLAT RATE 10,00 % EUR  64 295,86 0,00  64 295,86 Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2008 absence of verification of the SME criteria and of risk of double financing and deficiencies in the application of selection criteria and in the assessment of costs reasonableness FLAT RATE 10,00 % EUR  751,03 0,00  751,03 Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2009 absence of verification of the SME criteria and of risk of double financing and deficiencies in the application of selection criteria and in the assessment of costs reasonableness FLAT RATE 10,00 % EUR  320,70 0,00  320,70 Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2011 absence of verification of the SME criteria and of risk of double financing and deficiencies in the application of selection criteria and in the assessment of costs reasonableness FLAT RATE 10,00 % EUR  2 236,29  67,59  2 168,70 Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2012 absence of verification of the SME criteria and of risk of double financing and deficiencies in the application of selection criteria and in the assessment of costs reasonableness FLAT RATE 10,00 % EUR  113 768,81  37 771,25  75 997,56 Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2013 absence of verification of the SME criteria and of risk of double financing and deficiencies in the application of selection criteria and in the assessment of costs reasonableness FLAT RATE 10,00 % EUR  472 874,38 0,00  472 874,38 Rural Development EAFRD Investment - private beneficiaries 2014 absence of verification of the SME criteria and of risk of double financing and deficiencies in the application of selection criteria and in the assessment of costs reasonableness FLAT RATE 10,00 % EUR  347 992,77  103 395,86  244 596,91 Rural Development EAFRD Measures with flat-rate support 2015 absence of verification of the SME criteria and of risk of double financing and deficiencies in the application of selection criteria and in the assessment of costs reasonableness FLAT RATE 10,00 % EUR  283 956,93 0,00  283 956,93 Rural Development EAFRD Axis 1 (2007-2013) 2007 deficiencies in the application of selection criteria and concerning the assessment of costs reasonableness FLAT RATE 5,00 % EUR  2 143,59 0,00  2 143,59 Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2012 deficiencies in the application of selection criteria and concerning the assessment of costs reasonableness FLAT RATE 5,00 % EUR  131 152,67  87 085,37  44 067,30 Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2013 deficiencies in the application of selection criteria and concerning the assessment of costs reasonableness FLAT RATE 5,00 % EUR  1 241 577,53  2 978,52  1 238 599,01 Rural Development EAFRD Investment - private beneficiaries 2014 deficiencies in the application of selection criteria and concerning the assessment of costs reasonableness FLAT RATE 5,00 % EUR  750 589,53  442 938,45  307 651,08 Rural Development EAFRD Investment - public beneficiaries 2014 deficiencies in the application of selection criteria and concerning the assessment of costs reasonableness FLAT RATE 5,00 % EUR  845 717,03  499 075,16  346 641,87 Rural Development EAFRD investment - private beneficiaries 2015 deficiencies in the application of selection criteria and concerning the assessment of costs reasonableness FLAT RATE 5,00 % EUR  264 235,27 0,00  264 235,27 Rural Development EAFRD investment - public beneficiaries 2015 deficiencies in the application of selection criteria and concerning the assessment of costs reasonableness FLAT RATE 5,00 % EUR  1 632 649,18 28 498,30  1 661 147,48 Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2008 deficiencies in the application of selection criteria and concerning the assessment of costs reasonableness FLAT RATE 5,00 % EUR  681,88 0,00  681,88 Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2010 deficiencies in the application of selection criteria and concerning the assessment of costs reasonableness FLAT RATE 5,00 % EUR  490,86 0,00  490,86 Total SE: EUR  7 803 826,74  1 359 964,08  6 443 862,66 Currency Amount Deductions Financial Impact EUR  40 815 166,21  2 238 949,56  38 576 216,65